 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   RUDOLPH ELLIS,                                       No. 1:20-cv-00134-NONE-EPG-HC

11                   Petitioner,                          ORDER ADOPTING FINDINGS AND
                                                          RECOMMENDATIONS, GRANTING
12           v.                                           PETITIONER SIXTY (60) DAYS TO
                                                          ASSERT CLAIMS UNDER 42 U.S.C. §
13   RALPH DIAZ,                                          1983, AND DIRECTING CLERK OF
                                                          COURT TO SEND PETITIONER
14                   Respondent.                          PRISONER CIVIL RIGHTS COMPLAINT
                                                          FORM AND APPLICATION TO PROCEED
15                                                        IN FORMA PAUPERIS

16                                                        (Doc. No. 5)

17

18          Petitioner is proceeding pro se with a petition for writ of habeas corpus pursuant to

19 28 U.S.C. § 2254. On January 31, 2020, the assigned magistrate judge issued findings and
20 recommendations recommending that petitioner be granted leave to convert the habeas petition

21 he filed to initiate this action into a civil rights action under 42 U.S.C. § 1983, because the claims

22 asserted therein concern his conditions of confinement and do not challenge any aspect of his

23 conviction and sentence nor seek his release from custody. (Doc. No. 5). The findings and

24 recommendations, along with a blank prisoner civil rights complaint form and an application to

25 proceed in forma pauperis, were served on petitioner and contained notice that any objections

26 thereto were to be filed within thirty (30) days of the date of service. To date, petitioner has filed
27 no objections, and the time for doing so has passed.

28 /////


                                                      1
 1         In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2 de novo review of the matter. Having carefully reviewed the entire file, the court concludes that

 3 the findings and recommendation are supported by the record and proper analysis.

 4         Accordingly, IT IS HEREBY ORDERED that:

 5         1. The findings and recommendations issued on January 31, 2020 (ECF No. 5) are

 6               ADOPTED;

 7         2. The Clerk of Court is DIRECTED to send petitioner a prisoner civil rights complaint

 8               form and an application to proceed in forma pauperis;

 9         3. Petitioner is GRANTED sixty (60) days from the date of service of this order in

10               which to assert claims under 42 U.S.C. § 1983;

11         4. Petitioner shall submit an application to proceed in forma pauperis, completed and

12               signed, or in the alternative, pay the $400.00 fee for the civil rights action within sixty

13               (60) days from the date of service of this order; and

14         5. If petitioner fails to assert claims under 42 U.S.C. § 1983, the instant habeas action

15               will be dismissed without prejudice to petitioner refiling his claims in a separate

16               § 1983 action.

17 IT IS SO ORDERED.

18
        Dated:     April 1, 2020
19                                                         UNITED STATES DISTRICT JUDGE

20

21

22

23

24

25

26
27

28


                                                       2
